The rulings of the court on the pleadings were without error. Jones v. State, 17 Ala. App. 444, 85 So. 839; Dees v. State,16 Ala. App. 97, 75 So. 645.
We have carefully read and considered the evidence in this case in support of defendant's motion for a new trial, and, while there are strong grounds for suspicion, we do not think, when applied to the true rules of law, the evidence is sufficient to sustain a conviction. The court should have granted the motion to set aside the verdict.
For this error the judgment is reversed, and the cause is remanded.
Reversed the remanded.